DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 16-34 of U.S. Application 16/650,830 filed on October 15, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 16, 21, 22, 27, 29, and 31 have been entered.
Claims 33 and 34 are added.


Rejections under USC 102 and 103
“Applicant's arguments filed on 12/27/2016 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

4.	Claims 16-34 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:



Claims 17-20 and 31-34 are also allowed as they depend on allowed claim 16.

Regarding claim 21, the prior art of record taken alone or in combination fail to teach or suggest In a distribution station of a power distribution network including a monitoring device with a device identifier, and a readout device for querying the monitoring device, the readout device comprising and (ii) receiving an energy parameter directly from the monitoring device in combination with the other limitations of the claim.

Regarding claim 22, the prior art of record taken alone or in combination fail to teach or suggest a monitoring system for monitoring energy parameters in a distribution station of a power distribution network, the monitoring system comprising: transmitting the energy parameter directly to the readout device only if the received request comprises access information corresponding to the device identifier; the readout device comprising an interface for receiving the device identifier, an access unit for determining access information based upon the 

Claims 23-26 and 30 are also allowed as they depend on allowed claim 22.

Regarding claim 27, the prior art of record taken alone or in combination fail to teach or suggest a method for monitoring an energy parameter in a distribution station with a monitoring device for attachment to a voltage conductor in the distribution station, comprising the steps of: receiving a request from a readout device; and transmitting the energy parameter directly to the readout device if the received request comprises access information that is based on a device identifier for uniquely identifying the monitoring device, wherein the device identifier is designed to be read out from immediate spatial proximity in combination with the other limitations of the claim.

Claim 28 is also allowed as it depend on allowed claim 27.

Regarding claim 29, the prior art of record taken alone or in combination fail to teach or suggest method for querying a monitoring device in a distribution station, the method comprising:  transmitting a request to the monitoring device, wherein the request comprises access information; and receiving an energy parameter directly from the monitoring device in combination with the other limitations of the claim.

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bell et al (USPGPub 20150042488): discloses having identifier for characteristics in a power system. 
Das et al (USPGPub 20140128093): discloses transmitting information directly to a mobile device.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868